Citation Nr: 0824326	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  04-14 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
(previously rated as low back syndrome), in excess of 10 
percent from May 14, 2003 to September 25, 2003, in excess of 
20 percent from September 26, 2003 to October 29, 2006, and 
in excess of 40 from October 30, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1973 to March 1976 and from March 1981 to December 
1981 during Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and January 2007 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas and Washington, D.C.

In November 2005, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.

This case was remanded in April 2006 for further development.

The veteran appears to allege a new claim for total 
disability rating based on individual unemployability (TDIU), 
as indicated in his June 2008 informal hearing presentation.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's lumbosacral strain is manifested by forward 
flexion of 80 degrees, extension of 25 degrees, lateral 
movement of 25 degrees to the right and left, with no 
evidence of muscle spasm or tenderness, at least for the 
period from May 14, 2003 to September 25, 2003.

2.  The veteran's lumbosacral strain is manifested by forward 
flexion of 45 degrees, extension of 45 degrees, left lateral 
flexion of 20 degrees, and right lateral flexion of 45 
degrees, with right and left rotation of 30 degrees with no 
evidence of muscle spasm, tenderness, weakness, fatigability, 
or incoordination, at least for the period from September 26, 
2003 to October 30, 2006.

3.  The veteran's lumbosacral strain is manifested by forward 
flexion of 10 degrees, extension of 10 degrees, lateral 
flexion and rotation of 20 degrees bilaterally with no 
evidence of muscle spasm, weakness, fatigability, or 
incoordination, at least for the period from October 30, 
2006.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for lumbosacral strain, at least for the period from 
May 14, 2003 to September 25, 2003, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5286-5295 
(2002), 5235-5243 (2007).
 
2.  The criteria for an increased rating in excess of 20 
percent for lumbosacral strain, at least for the period from 
September 26, 2003 to October 29, 2006, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5286-
5295 (2002), 5235-5243 (2007).

3.  The criteria for an increased rating in excess of 40 
percent for lumbosacral strain, at least for the period after 
October 30, 2006, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71(a), Diagnostic Codes 5286-5295 (2002), 5235-5243 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008) (applicable to all applications 
pending before VA on or filed after May 20, 2008).

The VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If such notice is sent after the 
initial decision, then it should be sent before a 
readjudication of the claim.  A Supplemental Statement of the 
Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

In the present case, the veteran was issued a July 2003 
letter that essentially met the requirements set forth in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  And, Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008), 
which requires, at a minimum, that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id.

The veteran was provided notice in compliance with Dingess in 
May 2006 and February 2007 letters.

The Board acknowledges that the notice provided in July 2003 
and May 2006 VCAA letters did not cover all of the elements 
required by the recent Vazquez-Flores decision; and that such 
a notice error is presumed to be prejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

Nonetheless, the Board concludes that the veteran was not 
prejudiced in this instance as the notice suggested types of 
evidence, including both medical and lay evidence that could 
support his claim for increase.  The veteran and his 
representative were also given the specific rating criteria 
in the Statement of the Case (SOC), and Supplemental State of 
the Case (SSOC), which serve to render any pre-adjudicatory 
notice error non-prejudicial.  The veteran and his 
representative essentially acknowledged receipt of the SOC 
and SSOC when the representative submitted a VA Form 646 
(Statement of Accredited Representative in Appealed Case) in 
April 2007.  Further, the VA examination paralleled the 
relevant diagnostic criteria.  All these factors combined, 
the Board concludes that a reasonable person could have been 
expected to understand what was needed to substantiate the 
claim.

Regardless, the veteran and his representative's actions are 
indicative of actual knowledge given that they provided 
specific information concerning the veteran's disabling 
manifestations during the course the appeal.  Specifically, 
the veteran and his representative, provided an informal 
hearing presentation and treatment records, which discussed 
his service-connected disability in terms of relevant 
symptomatology.  The veteran also testified regarding his 
symptoms (flare-ups, numbness, and radiating pain) and their 
effect on his everyday life, as indicated in the November 
2005 hearing transcript.  The Board is satisfied that he had 
actual knowledge of what was necessary to substantiate the 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 5103A, the VA has obtained records of treatment reported by 
the veteran, and there is no indication from the claims file 
of additional medical treatment for which VA has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the disorder at issue.

In summary, all relevant facts have been properly developed 
with regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).




II.  Legal and Factual Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a 
service-connected disability requires review of the entire 
medical history regarding the disability.  38 C.F.R. §§ 4.1, 
4.2.  If there is a question that arises as to which 
evaluation to apply, the higher evaluation is for application 
if the disability more closely approximates the criteria for 
that rating; otherwise, the lower rating is for assignment.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). 

The veteran's lumbar spine disability has been rated under 
the former Diagnostic Code 5295 (effective prior to September 
26, 2003), and under the revised Diagnostic Codes 5237 and 
5243 (effective from September 26, 2003), as 10 percent 
disabling, effective from May 14, 2003 to September 26, 2003, 
as 20 percent disabling, effective from September 26, 2003 to 
October 30, 2006, and as 40 percent disabling from October 
30, 2006.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the criteria for rating disabilities of the 
spine.  Effective September 23, 2002, VA revised the criteria 
for rating intervertebral disc syndrome, prior to the date on 
which the instant claim was filed.  67 Fed. Reg. 54,345 (Aug. 
22, 2002).  Effective September 26, 2003, VA revised the 
criteria for rating general diseases and injuries of the 
spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities 
and injuries of the spine are currently evaluated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  The 
revised provisions of Diagnostic Code 5293 were also 
redesignated as Diagnostic Code 5243 for intervertebral disc 
syndrome, effective September 26, 2003.

The Board is required to consider the claim in light of both 
the former and revised schedular criteria to determine 
whether a higher disability rating is warranted for the 
veteran's lumbar spine disability.  The General Counsel for 
VA has determined that the amended rating criteria, if 
favorable to the claim, can be applied only for the periods 
from and after the effective date of the regulatory change.  
However, the veteran does get the benefit of having both the 
former and revised regulations considered for the period 
after the change was made.  See VAOPGCPREC 3-2000.  That 
guidance is consistent with longstanding statutory law, to 
the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4,71a, Diagnostic Code 5003; see also 38 C.F.R. § 4.59; 
Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing 
Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).

In the absence of limitation of motion, the disability is to 
be rated as follows: with x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.  
Note 1 states that the 20 percent and 10 percent ratings 
based on x-ray findings, above, will not be combined with 
ratings based on limitation of motion.  Id.

Under Diagnostic Code 5292, in effect prior to September 26, 
2003, the following evaluations are assignable for limitation 
of motion of the lumbar spine: 10 percent for slight 
limitation of motion, and a 20 percent rating for moderate 
limitation of motion.  A maximum 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Under Diagnostic Code 5295, in effect prior to September 26, 
2003, the following evaluation is assignable for lumbosacral 
strain:  zero percent with slight subjective symptoms only, 
and a 10 percent with characteristic pain on motion.  A 
twenty percent with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  A maximum of 40 percent for severe strain with 
listing of whole spine to opposite side positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic space, or some of the above with abnormal mobility 
on forced motion. 

Under the revised criteria, effective from September 23, 
2002, intervertebral disc syndrome is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, as 
amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  

A 10 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned with incapacitating episodes of having at total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id.  See also 38 C.F.R. § 4.71a, The Spine, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (2007) (same effect).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episodes is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" mean orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Compare, 67 Fed. Reg. 
54345 (Aug. 22, 2002), effective September 23, 2002, and 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
68 Fed. Reg. 51454 (Aug. 27, 2003), effective September 26, 
2003, [Diagnostic Code 5293 redesignated as 5243 and codified 
at 38 C.F.R. § 4,71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode, 
Note (1) (2003 & 2007) (same effect)].

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic code or codes.

Note (3): If intervertebral disc syndrome is presented in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  

Under the revised criteria, effective from September 26, 
2003, disabilities of the spine will be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6) 
(2007).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:

10 percent rating is warranted when forward flexion of 
the thoracolumbar spine is greater than 60 degrees, but 
not greater than 85 degrees; or, the combined range of 
motion of the thoracolumbar spine is greater than 120 
degrees, but not greater than 235 degrees; or, there is 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spine contour; 
or, there is vertebral body fracture with loss of 50 
percent or more of the height.

20 percent rating is warranted when forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but 
not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is 30 degrees or less; or there 
is favorable ankylosis of the entire thoracolumbar 
spine.

50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.

100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 
5243.

For VA compensation purposes, normal forward of the 
thoracolumbar spine is zero to 90 degrees; extension is zero 
to 30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The combined 
normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
the spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (See also Plate 
V).

The Board notes that the RO has evaluated the cervical spine 
disability under both the former applicable criteria and the 
revised applicable criteria.  (See the July 2004 rating 
decision).  Accordingly, there is no due process bar to the 
Board also considering the claim in light of the former and 
revised applicable rating criteria. 

The veteran underwent a VA examination in July 2003.  He 
reported that his back pain has increased in severity.  He 
stated that his pain was an 8/10 in degree and that it 
occasionally radiated into the left leg.  The veteran told 
the examiner that he walks about a mile 3 times a week.  He 
reported that on five occasions in the past year he had been 
incapacitated because of back pain for 2 to 3 days.  X-rays 
revealed a loss of the lumbar curve, but no compression or 
disc disease.  A physical examination revealed that the 
straight leg raising produced discomfort at 45 degrees.  He 
gets back pain at 70 degrees for both the right and left leg.  
Sensation to pinprick was normal.  The veteran could extend 
the back 25 degrees, flex 80 degrees, lateral movement to the 
left was 25 degrees, which produced slight discomfort, and to 
the right was 25 degrees without discomfort.  The veteran's 
gait was normal and he walked on his heels and on his toes.  
The examiner rendered a diagnosis of chronic lumbosacral 
strain with left leg radiation, moderate disability with 
progression, and spinal stenosis.

The veteran had another VA examination in May 2004.  The 
veteran complained of increased back pain.  He stated that he 
has back pain on a daily basis of about a 5 to 6.  He told 
the examiner that he has flare-ups 3 times a year, which last 
for several days.  He missed six days of work in the past 
year because of his back pain.  The veteran was continent of 
bowels and bladder.  He had no increased limitation with 
repetitive motion and was able to carry out his normal daily 
activities.  He used no assistive devices, braces or canes.  
He reported no radiation into his legs, weakness, 
fatigability, or incoordination.  Upon physical examination, 
there was no tenderness on palpation of his lumbar spin or 
paraspinal musculature.  The lordosis was preserved.  He 
could flex to 45 degrees with pain.  He had 45 degrees of 
extension.  He had 20 degrees of left lateral flexion and 45 
degrees right lateral flexion with some pain.  He had 30 
degrees of rotation right and left without pain.  He could 
stand on his heels and toes and walk.  He had a negative 
straight leg signs bilaterally.  The examiner rendered a 
diagnosis of lumbosacral disc bulge at L5-S1, ligamentum 
flavum hypertrophy L3-L4 and L4-L5, chronic pain, and 
decreased range of motion of the lumbar spine. 

VA treatment reports from June 2003 to October 2005 revealed 
that the veteran received treatment for his back pain and was 
diagnosed with lumbar radiculopathy of the right leg.  He 
received injections into the L5-S1 epidural space.  He 
complained of difficulty bending, lifting, standing, lying, 
and sitting for long periods of time.

The veteran had an MRI in October 2005, showed severe spinal 
stenosis at the L3-L4 level related to a central disc 
combined with facet hypertrophy and pedicular shortening.  
The MRI also revealed left pracentral disc protrusion, which 
resulted in slight elevation of the left first sacral nerve 
root and multilevel neural foraminal narrowing related to 
posterolateral disc bulging and moderate degenerative disc 
disease at L5-S1.

In November 2006, the veteran underwent another VA 
examination.  The veteran told the examiner that he has pain 
all day, but has had no incapacitating episodes in the last 
year.  He had three injections in 2005 for temporary relief.  
He has not worked since he was laid off in 2005.  The veteran 
was able to drive and take care of his household activities.  
He does not use assistive devices, including braces or canes.  
He used Etodolac 400 mg twice a day for pain and Carisoprodol 
350 mg one at bedtime.  The veteran also had multiple level 
facet hypertrophy and a disk herniation at L5-S1.  The 
veteran had degenerative disk disease at L5-S1 and a left 
pracentral protrusion at L5-S1.  He reported no limitations 
with flare-ups.  He reported that repetitive motion increases 
his back pain.  

Upon physical examination, the veteran walked with a normal 
gait.  He had some minor tenderness on palpation of the 
lumbar spine.  There was no paraspinal muscular spasm.  The 
veteran would only flex 10 degrees and refused further 
flexion because of pain.  He had 10 degrees of extension with 
pain and 20 degrees of right and left lateral flexion with 
pain.  He has 20 degrees of right and left rotation with pain 
and could barely stand on his heels and toes to walk.  
Pinprick was preserved in the thighs, legs, and feet.   The 
veteran had a positive straight leg on the right at 20 
degrees with pain.  He had a mild straight leg at 20 degrees 
on the left.  He had a negative Goldthwait's sign.  With 
repetitive motion there was no change in range of motion, 
fatigability, endurance, coordination, or pain level.  There 
was no instability.  The examiner found no peripheral nerve 
condition related to his back.  The diagnosis was chronic 
lumbosacral pain, spinal stenosis, L3-L4, and degenerative 
disk disease a L5-S1.	 

In November 2005, the veteran testified that he received a 
steriod injection in his back about 2 to 3 times a year.  The 
veteran also mentioned that he used heating pads, 
stretching/exercise, and a lumbar support pillow to help 
alleviate his back pain.  He used pain killers for low back 
pain.  The veteran also testified that he was recently 
unemployed, but that his back condition did not have any 
bearing on his unemployed status.  He asserted that his 
employment options were limited given his back condition.

After review of the evidence, the Board concludes that the 
veteran's lumbosacral strain more closely approximates the 
criteria under limitation of motion for 10 percent at least 
for the period from May 14, 2003 to September 25, 2003.  The 
veteran's lumbosacral strain was manifested by forward 
flexion of 80 degrees, extension of 25 degrees, lateral 
movement of 25 degrees to the right and left, with no 
evidence of muscle spasm or tenderness. 

After review of the evidence, the Board concludes that the 
veteran's lumbosacral strain more closely approximates the 
criteria under limitation of motion for 20 percent at least 
for the period from September 26, 2003 to October 29, 2006.  
The veteran's lumbosacral strain was manifested by forward 
flexion of 45 degrees, extension of 45 degrees, left lateral 
flexion of 20 degrees, and right lateral flexion of 45 
degrees, with right and left rotation of 30 degrees with no 
evidence of muscle spasm, tenderness, weakness, fatigability, 
or incoordination.

After review of the evidence, the Board concludes that the 
veteran's lumbosacral strain more closely approximates the 
criteria under limitation of motion for 40 percent at least 
for the period from October 30, 2006.  The veteran's 
lumbosacral strain was manifested by forward flexion of 10 
degrees, extension of 10 degrees, lateral flexion and 
rotation of 20 degrees bilaterally with no evidence of muscle 
spasm, weakness, fatigability, or incoordination.

In order to warrant a higher rating for lumbar spine 
disability, the evidence must show that the veteran's lumbar 
spine disability is characterized by either unfavorable 
ankylosis of the entire thoracolumbar spine or unfavorable 
ankylosis of the entire spine, or evidence of any episodes of 
incapacitation where bed rest was prescribed by a physician.  
There is simply no medical evidence suggestive of ankylosis.  
With regard to episodes of incapacitation, the veteran told 
the November 2006 VA examiner that he had pain, but no 
incapacitating episodes in past year.  And, although he 
mentioned in a prior exam that he had flare-ups 3 times a 
year, which last for several days, the veteran is not 
entitled to a higher rating under Diagnostic Code 5243 
(intervertebral disc syndrome) as his flare ups do not rise 
to the level of incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.   See 
38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289, 5293, 5243.  

The veteran is not entitled to a separate 10 percent rating 
for mild radiculopathy of the lower extremities since there 
is no evidence to support a neurological deficit (i.e., 
muscle weakness, numbness, and paralysis).  See VA 
examinations dated in July 2003 and November 2005. 

The Board has carefully considered whether a higher rating is 
assignable due to any of the DeLuca factors-limited or 
excessive movement, pain, weakness, excessive fatigability, 
or incoordination.  In this case, however, the veteran's 
limited lumbosacral spine motion is the basis for the current 
rating.  Moreover, while the veteran has subjective 
complaints of pain, such pain is not shown to be so disabling 
as to warrant any higher rating.  In fact, the VA medical 
examiner in November 2006, specifically found that there was 
no change in range of motion, fatigability, endurance, 
coordination, or pain level with repetitive motion.  
Regardless, the maximum rating for limitation of motion of 
the lumbar spine is 40 percent.  However, where as here, the 
veteran is awarded the maximum rating assignable for 
limitation of motion (i.e., 40 percent under the former 
diagnostic code 5292 and the General Rating Formula for the 
Spine), additional consideration of the provisions of DeLuca 
is not required.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  Hence, a higher rating is not warranted under either 
version pertaining to limitation of lumbar spine motion.

While the veteran's disability has had some consequences with 
regard to his employment, his disability does not have 
unusual manifestations and does not affect employment in ways 
that are not already taken into account under the provisions 
of the rating schedule.  It is important to note that, under 
the provisions of 38 C.F.R. § 4.1, the percentage ratings 
contemplated in the rating schedule represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  The regulation 
further provides that, in general, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.  In the absence of medical 
evidence showing frequent hospitalizations or marked 
interference with employability (i.e. interference with 
employability not contemplated in the rating criteria), the 
provisions of 38 C.F.R. § 3.321 relating to extraschedular 
evaluations are not applicable here.

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990). 

Overall, a rating in excess of 10 percent disabling from May 
14, 2003 to September 25, 2003, 20 percent disabling from 
September 26, 2003 to October 29, 2006 and 40 disabling from 
October 30, 2006 for lumbosacral strain is not warranted.  


ORDER

Entitlement to an increased rating in excess of 10 percent 
for lumbosacral strain for the period of May 14, 2003 to 
September 25, 2003, is denied.

Entitlement to an increased rating in excess of 20 percent 
for lumbosacral strain for the period of September 26, 2003 
to October 29, 2006, is denied.

Entitlement to an increased rating in excess of 40 percent 
for lumbosacral strain for the period from October 30, 2006, 
is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


